PER CURIAM.
The final summary judgment appealed from is reversed and the cause remanded to the trial court with directions to hold a new hearing on the appellee’s motion for summary judgment in light of an intervening, landmark decision on sovereign tort immunity, to wit: Commercial Carrier Corp. v. Indian River County, 371 So.2d 1010 (Fla. 1979). The trial court did not have the benefit of this decision when it entered the final summary judgment appealed from, neither party had an opportunity to brief or argue this decision in the trial court or before this court, and we believe the interests of justice require a reversal and remand to give the trial court and the parties an opportunity to fully consider this new decision. We intimate in no way how the trial court should rule on the appellee’s summary judgment motion in light of this new decision.